EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with David Stein (Reg. No. 47,965) on March 11, 2021.

The application has been amended as follows: 
Replace claims as follows:
1. (Currently Amended) A motor configuration selection device comprising:
a selection condition acquisition unit that acquires a selection condition for selecting an encoder to be provided at a motor; and
	a selection making unit that makes a selection of an encoder to be provided at the motor from a set of at least two candidate encoders, the selection being based on the selection condition acquired by the selection condition acquisition unit and a mechanical feature of the motor, the mechanical feature of the motor including one or more of,
a maximum required force of the motor,
a rated force of the motor,
a driving voltage of the motor,
an arrangement of the motor,
a maximum speed of the motor, and
an effective movable area of the motor.


10. (Currently Amended) A motor configuration selection method comprising: a selection condition acquisition step of acquiring a selection condition for selecting an encoder to be provided at a motor; and
	a selection making step of making a selection of an encoder to be provided at the motor from a set of at least two candidate encoders, the selection being based on the selection condition acquired in the selection condition acquisition step and a mechanical feature of the motor, the mechanical feature of the motor including one or more of,
a maximum required force of the motor,
a rated force of the motor,
a driving voltage of the motor,
an arrangement of the motor,
a maximum speed of the motor, and
an effective movable area of the motor.  

11. (Currently Amended) A non-transitory computer readable medium storing a program that causes a computer to implement:
	a selection condition acquisition function of acquiring a selection condition for selecting an encoder to be provided at a motor; and
	a selection making function of making a selection of an encoder to be provided at the motor from a set of at least two candidate encoders, the selection being based on the selection condition acquired by the selection condition acquisition function and a mechanical feature of the motor, the mechanical feature of the motor including one or more of,
a maximum required force of the motor,
a rated force of the motor,
a driving voltage of the motor,
an arrangement of the motor,
a maximum speed of the motor, and
an effective movable area of the motor.	

Allowable Subject Matter
2.	Claims 1-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 
 	a selection making unit that makes a selection of an encoder to be provided at the motor from a set of at least two candidate encoders, the selection being based on the selection condition acquired by the selection condition acquisition unit and a mechanical feature of the motor, the mechanical feature of the motor including one or more of,
a maximum required force of the motor,
a rated force of the motor,
a driving voltage of the motor,
an arrangement of the motor,
a maximum speed of the motor, and
          an effective movable area of the motor.
	The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN H VU/Primary Examiner, Art Unit 2177